UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                           No. 98-50594



                         FRANK GUERRERO,

                                               Plaintiff-Appellee,

                              VERSUS

                         ANTONIO TORRES,

                                              Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                          (SA-96-CV-159)
                         January 18, 2000

Before KING, Chief Judge, DUHÉ and DeMOSS, Circuit Judges.

PER CURIAM:1

     Frank Guerrero (“Guerrero”) sued several corrections officers,

including Antonio Torres (“Torres”), at the Texas Department of

Criminal Justice (“TDCJ”), Institutional Division, pursuant to 42

U.S.C. § 1983 (“Section 1983").   Guerrero alleged that corrections

officers used excessive force against him on two occasions in

December 1995.   He sued for monetary and injunctive relief, and

accused the officers of due process violations, excessive force,

retaliation, denial of access to the court, assault and battery,

threats of terror, and violations of TDCJ use of force policy.

     A jury found Torres liable under Section 1983 for excessive


     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
force, and assault and battery.            It acquitted the other officers.

The jury awarded Guerrero compensatory damages of one dollar.

     The       district   court    award   Guerrero     an   attorney's   fee    of

$11,737.50 and costs of $81.25 pursuant to 42 U.S.C. § 1988

(“Section 1988").         The court concluded that the Prison Litigation

Reform Act (“PLRA”), 42 U.S.C. § 1997e(d) (“Section 1997e(d)”), did

not apply retroactively to Guerrero's claim, which he filed prior

to the PLRA's enactment. Section 1977e(d)(2) of the PLRA limits an

attorney's fee award to 150 percent of the judgment.               The district

court also determined that Guerrero's recovery of fees should not

be denied or limited even though he achieved only a minimal

monetary victory.         We vacate and remand in light of the Supreme

Court's decision in Martin v. Hadix, 527 U.S. 343, 119 S. Ct. 1998,

144 L. Ed. 2d 347 (1999)2, focusing on the retroactive application of

PLRA Section 1997e(d).

     The Court in Hadix3 held that under Section 1997e(d) the PLRA

limits “attorney's fees with respect to postjudgment monitoring

services performed after the PLRA's effective date but it does not

so limit fees for postjudgment monitoring performed before the

effective date.”       Hadix, 119 S. Ct. at 2001.        In this case, Guerrero

commenced       his   lawsuit     on   February   12,   1996,   and   filed     his

complaint, upon approval of his petition to proceed in forma

pauperis, on March 18, 1996.           The court appointed his attorney the


     2
      Decided after the district court ruled in this matter.
           3
         A class action requiring post judgment monitoring of
compliance.

                                           2
following day.    The PLRA was enacted on April 26, 1996.

     The district court noted that a majority of counsel's fees

were generated after the PLRA's enactment. Therefore, we find that

the district court must apply the PLRA to all work by counsel after

April 26, 1996.      The district court must apply the traditional

lodestar analysis to work completed by counsel prior to the PLRA's

enactment.   Appellant contends the district court committed clear

error when calculating the lodestar fee.           Under the facts of this

case, we decline to review the district court's basis for the fee

award.

     Appellant also contends that the district court abused its

discretion by awarding any attorney's fees because the jury awarded

Guerrero only one dollar in compensatory damages.              See Farrar v.

Hobby, 506 U.S. 103, 113 S. Ct. 566, 121 L. Ed. 2d 494 (1992) (The

Court affirmed a denial attorney's fees under Section 1988 where

plaintiff sought $17 million in damages pursuant to Section 1983

but received only one dollar.)            The Court in Farrar noted that

“[w]hen a plaintiff recovers only nominal damages because of his

failure to prove an essential element of his claim for monetary

relief, the only reasonable fee is usually no fee at all.” Id. at

115 (internal citations omitted).

     Nevertheless,    we    have   said    that   attorney's   fees   may   be

warranted in some instances even though the plaintiff has received

only nominal relief.       Riley v. City of Jackson, 99 F.3d 757, 760

(5th Cir. 1996) (commenting that a nominal recovery “may very well

not derogate from the importance of the victory”).             We find that


                                     3
this is such a case.    As the district court noted in distinguishing

Farrar and relying on Riley, “[the jury's] verdict sent a message

to Torres and to the Texas Prison System that the unjustified use

of   force,   even   when   a   prisoner   is   not   severely   injured,   is

intolerable in a civilized society.”

      VACATED and REMANDED.




                                      4